Order entered January 8, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-01316-CV

                          HAWTHORNE, TAMMI, Appellant

                                          V.

           PREMIER COMMUNITIES MANAGEMENT, ET AL, Appellees

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-01936-2011

                                       ORDER
      On the Court’s own motion, we ORDER the Collin County District Clerk to file a

supplemental clerk’s record by January 22, 2014 containing (1) Defendant Huffines

Communities, Inc.’s September 6, 2012 Second Motion for Traditional and No-Evidence

Summary Judgment and (2) Plaintiff Tammi Hawthorne’s October 4, 2012 Response to

Defendant Huffines Communities, Inc.’s Second Motion for Traditional and No-Evidence

Summary Judgment.


                                                 /s/   LANA MYERS
                                                       PRESIDING JUSTICE